Citation Nr: 1808627	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disability, including degenerative arthritis, to include as secondary to service-connected disabilities.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In January 2014, December 2015 and August 2017, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in August 2017 for an addendum medical opinion.  See August 2017 Board Decision.  The Board requested that a VA examiner opine as to whether it was at least as likely as not the Veteran's left shoulder disability was proximately due to or aggravated by his service connected degenerative arthritis of the cervical spine or degenerative arthritis of the thoracolumbar spine with associated lumbar radiculopathy of the left lower extremity.

Pursuant to the Board's remand directives, the RO obtained a VA medical opinion in August 2017.  See August 2017 VA Medical Opinion.  At that time, the VA examiner opined it was less likely than not the Veteran's left shoulder disability was proximately due to or aggravated by either the service-connected degenerative arthritis of the cervical spine or degenerative arthritis of the thoracolumbar spine with associated lumbar radiculopathy of the left lower extremity.  However, the VA examiner only provided a rationale as to causation, stating that neither the degenerative arthritis of the cervical nor thoracolumbar spine played a role in the development of arthritis in the neighboring appendicular skeleton of the shoulder.  As such, the August 2017 VA Medical Opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that when adjudicating a secondary service-connection issue, it is clear error for the Board to rely on an opinion that addressed only causation); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is necessary to obtain an adequate VA addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the August 2017 VA examiner for another addendum medical opinion regarding his claimed left shoulder disability.  If the August 2017 VA examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the opinion. 

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the claimed left shoulder disability has been aggravated beyond its natural progression by his service-connected degenerative arthritis of the cervical spine, degenerative arthritis of the thoracolumbar spine, and/or lumbar radiculopathy of the left lower extremity and explain why.

The examiner should offer a detailed rationale for this opinion.  The examiner is reminded that causation and aggravation are distinct concepts.  

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

